


Exhibit 10.9
Chemtura Corporation


2014 Management Incentive Program




1.     Establishment and Purpose. Pursuant to its authority under the 2010
Chemtura Corporation Short-Term Incentive Plan (the “STIP”), and consistent with
the STIP as stated therein, the Committee hereby establishes the Chemtura
Corporation 2014 Management Incentive Program (the “2014 MIP”). Unless otherwise
defined below, all capitalized terms shall have the meaning given to such terms
in or pursuant to the STIP. The 2014 MIP provides each Covered Employee and each
Eligible Employee (as defined in paragraph 9 below) designated by the Committee
to participate in the 2014 MIP (each, a “2014 MIP Participant”) with an
opportunity to earn a performance-based compensation award for calendar year
2014 (the “2014 Performance Period”), based on the attainment of pre-established
performance goals, as set forth below (a “MIP Award”).


2.     Threshold Performance. The Committee shall establish an objective
threshold value ( “Threshold”) for each measure of performance during the 2014
Performance Period (each, a “Performance Factor”), below which no MIP Award or
component of a MIP Award will be paid out with respect to that Performance
Factor. Each such applicable Threshold is set forth in the attachment hereto
(“the Summary”). In order for any portion of the MIP Award to be payable, the
Threshold of Consolidated Operating Income performance must be achieved. In
addition, and to the extent not inconsistent with the terms and conditions set
forth herein, the Committee shall make such equitable adjustments to the
Threshold (or other performance targets) for any or all Performance Factors as
described in Adjusted Performance Factor Targets in paragraph 6 below.


1.
MIP Awards. At the time of initial designation and approval by the Committee,
each 2014 MIP Participant shall be assigned to a specific business unit or to a
corporate group for the purposes of the 2014 MIP. Each 2014 MIP Participant
shall also be assigned a percentage of his or her base salary that will be used
in calculating the amount of his or her MIP Award, if any. This percentage of
base salary shall be referred to as the “Target Percentage”. The Committee shall
also establish the percentage of the Target Percentage that shall be paid at
Threshold (“Threshold Percentage”) and the maximum percentage of the Target
Percentage that can be earned (“Maximum Percentage”). The Committee shall
further determine which of the Performance Factors that shall apply to the 2014
MIP Participant for purposes of their MIP Award. The amount of a 2014 MIP
Participant’s MIP Award will be determined by multiplying the 2014 MIP
Participant’s base salary by the applicable Target Percentage and each
applicable Performance Factor. The Committee will establish percentage
weightings for each Performance Factor that collectively sum to 100%. The 2014
MIP Participant’s MIP Award is then subject to adjustment by multiplying the MIP
Award by the applicable Safety Multiplier. The Committee shall further equitably
adjust the MIP Award by applying any Performance Adjustment as described in
paragraph 7 below. Collectively, the Threshold Percentage, Target Percentage and
Maximum Percentage, together with any other percentage value between these
percentage values that the Committee shall define or are mathematically
interpolated, shall be the “Percentage Targets”. Each such applicable Percentage
Target is set forth in the Summary attached hereto.



2.
Performance Factor Targets. In addition to establishing a Threshold value for
each selected Performance Factor, the Committee shall establish the value for
each Performance Factor where the 2014 MIP Participant shall earn the Target
Percentage (“Target’). The Committee shall also establish the value for each
Performance Factor where the 2014 MIP Participant shall earn the Maximum
Percentage (“Maximum”). The Committee will establish percentage weightings for
each Performance Factor that collectively sum to 100%. Collectively, the
Threshold, Target and Maximum values of each Performance Factor, together with
any other value of Performance Factor between these values that the Committee
shall define or are mathematically interpolated, shall be the “Performance
Factor Targets”. The definitions of each Performance Factor and its computation
are provided in the Definitions section of this 2014 MIP. Each such applicable
Performance Factor Target is set forth in the Summaries attached hereto.



3.
Financials. To the extent applicable, the Committee, in determining any MIP
Award, will review and approve in writing the computation of actual performance
against each Performance Factor in accordance with the definitions from the
Company's 2014 audited financial statements.



6.     Adjusted Performance Factor Targets. The Committee shall make such
equitable adjustments to the Performance Factor Targets for any acquisition or
divestiture that is completed during 2014 in accordance with the provisions of
Performance Factor Target Adjustments as provided in the Definitions section of
this 2014 MIP such that the computation of the Performance Factor Targets is
consistent with the measurement of actual performance of those Performance
Factors.






--------------------------------------------------------------------------------




7.     Performance Adjustment. In determining a 2014 MIP Participant’s MIP
Award, the Committee reserves the absolute discretion to increase (with respect
to any 2014 MIP Participant who is not a Covered Employee, as defined in the
STIP) or decrease, the amount of base salary computed by comparing the weighted
actual performance against each Performance Factor Target and applying the
Percentage Targets, based on the Committee’s assessment of any personal,
function or other performance the Committee determines should be taken into
account (a “Performance Adjustment”); the CEO will recommend to the Committee
any Performance Adjustment for each 2014 MIP Participant who reports directly to
the CEO. The CEO and the applicable Business or Function leader will recommend
to the Committee any Performance Adjustment for each other 2014 MIP Participant.
The maximum payable to any 2014 MIP Participant, regardless of a Performance
Adjustment, is 200% of Target.


8.    Changes to Target Percentage. With respect to a 2014 MIP Participant who
is not a Covered Employee, the Committee may at any time prior to the final
determination of MIP Awards: (i) change the Target Percentage of such 2014 MIP
Participant and (ii) assign a different Target Percentage to such 2014 MIP
Participant to reflect any change in the 2014 MIP Participant's responsibility
level or position during the course of the 2014 Performance Period.


9.     Eligibility. The Committee shall designate the Participants in the 2014
MIP from among (i) the Covered Employees in accordance with the terms of the
STIP and (ii) such other employees of the Company and its subsidiaries
recommended by management who have the ability to contribute to the performance
of the Company (“Eligible Employees”). Each 2014 MIP Participant must be an
Eligible Employee as of first day of the calendar year, and be actively employed
as of the date MIP Awards, if any, are paid. Exceptions may be granted as
determined by the Committee in its sole discretion. Any employee who becomes an
Eligible Employee, as determined by the Committee, as a result of hire or
promotion after the first day of the calendar year may become eligible to
receive a MIP Award, pro-rated based on the number of whole months that the
employee is an Eligible Employee during calendar year 2014. Similarly, where an
Eligible Employee who is not a Covered Employee, for whatever reason, moves to
another role during calendar year 2014 for which different performance measures
apply, his or her MIP Award, if any, will be calculated by taking into account
the performance measures for each role and the actual time that the Eligible
Employee spent in each role during calendar year 2014.


10.     Committee Authority. The Committee shall be responsible for the general
administration and interpretation of the 2014 MIP and for carrying out its
provisions. Subject to the terms of the 2014 MIP, the Committee shall have full
power and authority to discharge its duties hereunder, including, without
limitation, to (i) make all legal and factual determinations under the 2014 MIP;
(ii) construe and interpret the terms of the 2014 MIP; (iii) correct any
defects, supply any omission or reconcile any inconsistencies and (iv)
prescribe, amend and rescind any rules and regulations and to take such actions
as it deems necessary or advisable for the administration of the 2014 MIP. The
Committee’s determination shall be final, binding and conclusive on all
interested parties.


11.    Tax Withholding. The Company shall have the right to deduct applicable
taxes from any MIP Award and withhold, at the time of delivery under the 2014
MIP, an appropriate amount for payment of taxes required by applicable law or to
take such other action as may be necessary or advisable in the opinion of the
Company to satisfy all tax withholding obligations.


12.    Section 409A. The 2014 MIP is intended to satisfy the short-term deferral
exception to the application of Code Section 409A. To the extent any provision
of the 2014 MIP becomes subject to Code Section 409A and the applicable
regulations and guidance issued thereunder, it shall be construed, and payments
made hereunder, as the Committee deems necessary to comply with Code Section
409A.


13.     Other Conditions. Eligibility for or actual participation in the 2014
MIP shall not and in no way is intended to create an agreement of employment for
a definite term. Nothing herein shall or is intended to, (i) obligate the
Company to offer, or offer any employee participation in, a Management Incentive
Program or similar arrangement in the future, and/or (ii) act as a modification
of any employee’s existing terms and conditions of employment. Except as
expressly set forth herein, the 2014 MIP shall be subject to and administered in
accordance with the terms and conditions of the STIP.Definitions:




Business Abbreviated Free Cash Flow
“Business Abbreviated Free Cash Flow” means, for calendar year 2014, the sum of
Business Adjusted EBITDA, less increases in Net Working Capital related to the
business or plus reductions in Net Working Capital related to the business, less
Investments related to the business.


Business Adjusted EBITDA
“Business Adjusted EBITDA” means, for calendar year 2014, Business Operating
Income plus, to the extent included in the calculation of operating income for
such period in accordance with GAAP, depreciation and amortization expense
(adjusted to




--------------------------------------------------------------------------------




exclude asset impairments and accelerated depreciation arising from a facility
closure), expense related to provisions for bad debt and expense recognized from
the grant of non-cash stock compensation awards to the extent directly incurred
by the business.


Business Operating Income
“Business Operating Income” means, for calendar year 2014, operating income (or
operating loss) (1) plus, to the extent included in the calculation of operating
income for such period in accordance with U.S. GAAP, the sum of, (a) impairment
charges, (b) charges related to the accelerated recognition of asset retirement
obligations, (c) any losses from sales of assets or a business other than in the
ordinary course of business, (d) expenses related to natural disasters such as
hurricanes or earthquakes that significantly disrupt operations, (e) any
non-recurring expenses associated with an acquisition or divestiture during the
year that is integrated into the Business including the mark-up of inventory
held by the acquired business at the date of acquisition, the write-off of
in-process R&D and transaction related expenses, (f) professional fees and
expenses related to any transaction that has been announced but has not closed
as of the end of the calendar year and is still deemed to be probable such
transaction will close and (g) all allocated functional and corporate expenses
(2) minus any gains from sales of assets or a sub-segment of the Business other
than in the ordinary course of business.


Consolidated Abbreviated Free Cash Flow
“Consolidated Abbreviated Free Cash Flow” means, for calendar year 2014, the sum
of Consolidated Adjusted EBITDA, less increases in Net Working Capital or plus
reductions in Net Working Capital, less Investments.


Consolidated Adjusted EBITDA
“Consolidated Adjusted EBITDA” means, for calendar year 2014, Consolidated
Operating Income plus, to the extent included in the calculation of operating
income for such period in accordance with GAAP, depreciation and amortization
expense (adjusted to exclude asset impairments and accelerated depreciation
arising from a facility closure), expense related to provisions for bad debt and
expense recognized from the grant of non-cash stock compensation awards.


Consolidated Operating Income
“Consolidated Operating Income” means, for calendar year 2014, earnings or loss
from continuing operations (1) plus, to the extent included in the calculation
of net income for such period in accordance with U.S. GAAP, the sum of (a)
interest expense, (b) income tax expense, (c) reorganization expense, net, (d)
other expense,(e) charges related to facility closures, severance and related
costs, (f) asset impairment charges, (g) charges related to the accelerated
recognition of asset retirement obligations, (h) antitrust costs, (i) any losses
from sales of assets or a business other than in the ordinary course of
business, (j) charges for the accelerated amortization of capitalized financing
costs or debt discounts, (k) expenses including professional fees associated
with the issuance of indebtedness or the amendment, waiver or restructuring of
the principal and terms of existing indebtedness including such charges related
to accounts receivable facilities, (l) charges associated with the curtailment
or settlement of pension and post-retirement medical plans as the result of
dispositions, mergers or significant plan amendments, (m) expenses related to
natural disasters such as hurricanes or earthquakes that significantly disrupt
operations, (n) release of cumulative translation losses related to the
liquidation of a consolidated entity, (o) expense accruals related to
environmental remediation liabilities of manufacturing sites of former business
operations no longer operated by the Company, (p) a legal settlement for any
matter that is considered unusual or non-recurring in nature, (q) any
non-recurring expenses associated with an acquisition or a divestiture completed
by the Company during the year including the mark-up of inventory held by the
acquired business at the date of acquisition, the write-off of in-process R&D
and professional fees and expenses related to the transaction, and (r)
professional fees and expenses related to any transaction that has been
announced but has not closed as of the end of the calendar year and is still
deemed to be probable such transaction will close (2) minus (a) other income,
(b) any gains from sales of assets or a business other than in the ordinary
course of business, (c) income associated with the accelerated amortization of
premiums on debt and (d) gains associated with the curtailment or settlement of
pension and post-retirement medical plans as the result of dispositions, mergers
or significant plan amendments, (e) release of cumulative translation gains
related to the liquidation of a consolidated entity and (f) a favorable legal
settlement that is considered unusual or non-recurring in nature


In the event that the Company enters into an agreement to divest a business
during the calendar year and accounts for that business as a discontinued
operation in its financial statements as of last day of the calendar year 3, but
the transaction has not closed as of that date, the actual operating income of
that business for the calendar year shall be added to the computation of
Consolidated Operating income, being computed from reported earnings or loss
from discontinued operations, net of tax, applying the same methodology as used
above to compute Consolidated Operating Income from reported earnings or loss
from continuing operations.


For the calendar year of 2014, any expenses related to Project Platinum that
have been included in the computation of earnings or loss from continuing
operations for that calendar year (the value of which has been identified in the
Company’s SEC filings or quarterly earnings releases) shall be excluded in the
computation of Consolidated Operating Income.








--------------------------------------------------------------------------------




For the calendar year of 2014, any expenses related to Project Platinum that
have been included in the computation of earnings or loss from continuing
operations for that calendar year shall be excluded in the computation of
Consolidated Operating Income.


Investments
“Investments” means, for calendar year 2014, for the Company and for each
Business the sum of the value of capital expenditures and investments in
intangible assets, as reflected in the Statement of Cash Flows of the Company.


In the event that the Company enters into an agreement to divest a business
during the calendar year and accounts for that business as a discontinued
operation in its financial statements as of December 31, 2014 of that year, but
the transaction has not closed as of that date, the actual Investments of that
business for the calendar year shall be added to the computation of Consolidated
Net Working Capital.




Net Working Capital
“Net Working Capital” means, for calendar year 2014, for the Company and for
each Business the sum of account receivable and inventory less accounts payable
as of last day of the calendar year less the sum of account receivable and
inventory less accounts payable as of last day of the prior calendar year.
Accounts receivable, inventory and accounts payable shall be measured in a
manner consistent with the method used to compute their values in the
preparation of the Statement of Cash Flows in accordance with U.S. GAAP.


In the event that the Company enters into an agreement to divest a business
during the calendar year and accounts for that business as a discontinued
operation in its financial statements as of December 31, 2014 of that year, but
the transaction has not closed as of that date, the actual Net Working Capital
of that business for the calendar year shall be added to the computation of
Consolidated Net Working Capital.




Performance Factor Target Adjustments
“Performance Factor Target Adjustment” means, for calendar year 2014,
adjustments made to the Performance Factor Targets to reflect the completed
acquisition of a business or a material sub-segment of a business (an
“Acquisition”) or the completed divestiture of a business or a material
sub-segment of a business (a “Divestiture”). In each of the following
circumstances the target value of each applicable Performance Factor (the
“Target”) will be adjusted as described (“Adjusted Target”). The Threshold,
Maximum and other stated values for the Performance Factor shall be adjusted
such that they are the same percentage of the Adjusted Target as were the
original values of the Target:


(i)
Should the Company or one of its businesses complete a Divestiture that was not
reflected in a Target for a Performance Factor for that calendar year, the
Consolidated Operating Income Target and/or the Business Operating Income Target
shall be reduced (or increased) by the amount of Operating Income (or Loss) that
was to be contributed by (or reduced by) the Divestiture before the deduction of
allocated functional and corporate expenses for the calendar year. The
Consolidated and/or Business Net Working Capital Target for shall be
recalculated excluding Net Working Capital of the Divestiture from the Target
for the calendar year. The Consolidated and/or Business Investments Target shall
be reduced by the amount of Investments attributable to the Divestiture in the
Target for the calendar year;

(ii)
Should the Company or one of its businesses not complete a divestiture that was
reflected in a Target for a Performance Factor for that calendar year, the
Consolidated Operating Income Target and/or the Business Operating Income Target
shall be increased (or decreased) by the amount budgeted at the start of the
year of Operating Income (or Loss) that was to be contributed by (or reduced by)
the divestiture for the calendar year to the extent they were not included in
the Target. The Consolidated and/or Business Net Working Capital Target shall be
recalculated to include Net Working Capital of the divestiture to the extent it
was not included in the Target. The Consolidated and/or Business Investments
Target shall be increased by the amount of Investments attributable to the
divestiture budgeted at the start of the calendar to the extent they were not
included in the Target;

(iii)
Should the Company or one of its businesses complete an Acquisition that was not
reflected in a Target for a Performance Factor for that calendar year, the
Consolidated Operating Income Target and/or the Business Operating Income Target
shall be increased (or reduced) by the amount of Operating Income (or Loss) that
was projected at the time the Acquisition was approved by the Company’s Board of
Directors for the period from the closing of the transaction to the end of the
calendar year. The Consolidated and/or Business Net Working Capital Target for
shall be recalculated to include the Net Working Capital of the Acquisition from
the closing date of the transaction, such amounts to be those projected at the
time the Acquisition was approved by the Company’s Board of Directors. For the
purposes of this computation, any step up in the value of inventory under
purchase accounting principles shall be excluded. The Consolidated and/or
Business Investments Target shall be increased by the amount of Investments
attributable to the Acquisition for the period from closing of the





--------------------------------------------------------------------------------




transaction to the end of the calendar year that was projected at the time the
Acquisition was approved by the Company’s Board of Directors;
(iv)
Should the Company not complete an acquisition during the calendar year that was
reflected in a Target for a Performance Factor for that calendar year, the
Consolidated Operating Income Target and/or the Business Operating Income Target
shall be reduced (or increased) by the amount of Operating Income (or Loss) that
was to be contributed by (or reduced by) that acquisition. The Consolidated
and/or Business Net Working Capital Target for shall be recalculated excluding
the Net Working Capital of the acquisition from the Target for the calendar
year. The Consolidated and/or Business Investments Target shall be reduced by
the amount of Investments attributable to the acquisition in the Target for the
calendar year;

(v)
For Divestitures reflected in a Performance Factor Target for the calendar year,
if the closing occurs three or more months later than was assumed in the Target,
the Consolidated Operating Income Target and/or the Business Operating Income
Target shall be reduced by the amount of stranded allocated functional and
corporate expenses incurred for the period by which closing is delayed. The
Consolidated and/or Business Investments Target shall be increased by the amount
of Investments attributable to the Divestitures in the Target for the period
from the assumed closing date to the actual closing date; and

(vi)
For Acquisitions reflected in a Performance Factor Target for the calendar year,
if the closing occurs three or more months later than was assumed in the Target,
the Consolidated Operating Income Target and/or the Business Operating Income
Target shall be reduced by the amount of Operating Income of the Acquisition
included in the Target for the period from the assumed closing date to the
actual closing date. The Consolidated and/or Business Investments Target shall
be reduced by the amount of Investments attributable to the Acquisition in the
Target for the period from the assumed closing date to the actual closing date.



Safety Multiplier


“Safety Multiplier”, for calendar year 2014 is based on the achievement of
specified safety program results and measured by a weighted measure of the
actual (i) Total Recordable Case Rate (“TRCR”) for employees and contractors,
(ii) process safety incidents (“PSI”) and (ii) environmental safety incidents
(“ESI”) for the specific business unit or the corporate group to which the 2014
MIP Participant is assigned compared to Performance Factor Targets set forth in
the Summary attached hereto.


Strategic Measures
The Company shall establish function specific metrics linked to continuous
improvement, cost reduction or other critical targets or goals for the year.
These metrics will be determined and approved by the CEO annually.




